Citation Nr: 0108614	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-05 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for malaria/hemorrhagic 
fever.

5.  Entitlement to service connection for an eye disorder, to 
include amblyopia, presbyopia, or bilateral cataracts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1951 to May 1953 and 
from December 1953 to December 1956.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied entitlement to service connection for bilateral flat 
feet, hearing loss, malaria/hemorrhagic fever, an eye 
disorder, and PTSD.  The veteran timely disagreed with each 
of those five determinations in May 1999, and the RO issued a 
statement of the case (SOC) addressing all five issues later 
that same month.  The veteran submitted a timely substantive 
appeal in March 2000.  

The veteran, in his March 2000 substantive appeal, requested 
a hearing before the Board.  By correspondence signed and 
dated in June 2000, and submitted to VA in that same month, 
the veteran withdrew that request.  The veteran has submitted 
a valid withdrawal of a request for a hearing.  38 C.F.R. §§ 
20.702(e), 20.704(e) (2000).  The veteran has been afforded 
his opportunity for a hearing, and the Board may proceed with 
appellate review. 

In his March 2000 substantive appeal, the veteran indicated, 
in the portion of the form regarding issues on appeal (Block 
9), that he wished to appeal all issues addressed in the SOC 
or supplemental SOC (SSOC).  In Block 10, the space for 
written argument, the veteran provided specific argument only 
as to hearing loss and PTSD.  Nevertheless, since the veteran 
has indicated that he wished to have all issues addressed in 
the SOC and SSOC considered on appeal, and the record before 
the Board on appeal does not disclose that the veteran 
intended to withdraw any issue from appeal, the Board has 
addressed all the issues listed in the SOC and SSOC.

The Board notes that, in the May 1999 rating decision, the 
RO, in denying the veteran's claim of entitlement to service 
connection for an eye disorder, indicated that it had 
considered each of the eye disorders diagnosed at the time of 
VA examination.  Those diagnosed disorders were amblyopia, 
presbyopia, and cataracts.  As a decision on the merits may 
be made as to one of those eye disorders, but remand is 
required for consideration of the other two disorders, the 
Board has recharacterized that issue to more accurately 
reflect the specific eye disorders addressed in the decision 
and in the remand.

The veteran's claims of entitlement to service connection for 
bilateral hearing loss, for PTSD, and for an eye disorder, to 
include amblyopia or cataracts, are addressed in the REMAND 
appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an applicable 
disposition of the claims addressed in this decision has been 
obtained.

2.  The medical evidence of record establishes that the 
veteran's bilateral pes planus is a congenital disorder.

3.  The medical opinion that current symptoms of foot 
fatigability are attributable to the veteran's cardiovascular 
disorder, not to pes planus, establishes that the veteran's 
congenital pes planus was not aggravated in service, since 
there is no current disability due to flat feet.

4.  The medical evidence establishes that the veteran does 
not currently have any symptoms or objective residuals of 
malaria or hemorrhagic fever.

5.  Refractive error is not a disability for VA compensation 
purposes.



CONCLUSIONS OF LAW

1.  A disability due to flat feet was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 1991 & Supp. 2000, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2000).

2.  The criteria for an award of service connection for a 
disability due to malaria or hemorrhagic fever have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000, as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2000).

3.  Refractive error was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303(c), 4.9, 4.84a (2000); Winn v. Brown, 8 
Vet. App. 510 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for flat feet, for malaria and/or hemorrhagic 
fever, and for an eye disorder, including loss of visual 
acuity diagnosed as due to presbyopia (refractive error).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  As discussed further 
below, this duty was met as to each of the three claims 
addressed in this decision.  In particular, the veteran was 
notified, in the May 1999 rating decision, and in the May 
1999 statement of the case (SOC) that there was no evidence 
showing his preexisting flat feet worsened as a result of his 
military service.  That is the key issue in this case, and 
the rating decision, as well as the SOC, informed the 
appellant that evidence of aggravation was needed to 
substantiate his claim.  Moreover, as noted below, the 
veteran himself has testified that he never sought medical 
treatment for flat feet or a foot disorder, prior to the 
clinical treatment records associated with the claims file, 
so there is no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  

Similarly, the rating decision, May 1999 SOC, and a February 
2000 SSOC informed the veteran that, unless a claimed 
disorder or disability is present, by medical diagnosis, 
service connection for that disorder or disability is not 
authorized.  As discussed below, the claim for service 
connection for presbyopia must be denied as a matter of law, 
and there is no additional factual development or 
notification which could change the outcome.  Board concludes 
that the discussions in the rating decision, SOC, SSOC, and 
letters sent to the appellant informed him of the information 
and evidence needed to substantiate the claims at issue and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This case was remanded in 1997 and 1999 for 
additional development, and the RO complied with all 
instructions.  The appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records identified by the 
appellant, and the appellant was informed in various letters 
what records the RO was requesting and he was asked to assist 
in obtaining the evidence.  Although certain private 
treatment records have not been obtained, specifically, 
treatment records reflecting episodes of recurrence of 
malaria or hemorrhagic fever in 1958 and 1962, those records 
would not, even if obtained, change the outcome of the claim, 
because those records cannot establish that the veteran 
currently has residuals of malaria or hemorrhagic fever.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The statutory provisions governing veterans' benefits 
authorize an award of service connection if it is shown that 
a veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease in active military 
service provided the disability was not the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.301, 3.303 (2000).  Service connection 
is warranted for certain diseases defined as chronic, such as 
organic diseases of the nervous system, shown to have been 
manifested to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted if a disease or injury is secondary to or 
proximately caused by a service-connected disability.  
38 C.F.R. § 3.310(a).

Generally, to warrant an award of service connection, a 
claimant's evidence must establish (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or during an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  

1. Claim for service connection for pes planus (flat feet) 

Service medical records disclose that veteran's feet were 
evaluated as "normal" on physical examination at the time 
of a May 1953 examination for separation from his first 
period of service, and there was no additional notation 
regarding the feet.  On examination conducted in September 
1956, it was noted that the veteran had flat feet 
bilaterally.

On VA examination conducted in March 1999, the veteran 
reported that he was born with flat feet, but that his flat 
feet did not bother him during childhood, in the service, or 
after service discharge.  He reported that he never sought 
treatment for flat feet.  He reported that he began having 
symptoms of fatigability of the feet in the past five or six 
years.  He reported developing foot fatigability, together 
with fatigue of the entire body, with prolonged standing or 
walking more than one mile.  The examiner attributed the 
symptoms of foot fatigability to the veteran's well-
documented cardiovascular disorder, which had required 
surgery about five years prior to the examination.  

On examination of the feet, the veteran had a normal gait, 
normal posture, mild flattening of the longitudinal arches on 
weight-bearing, and full range of motion of the feet and 
ankles.  There was no malalignment of the hind feet, no 
tenderness of the arches, or any other abnormality of the 
foot.  The examiner concluded that the veteran had mild, 
asymptomatic congenital pes planus.  

Under 38 U.S.C.S. § 1111 and 38 C.F.R. § 3.304(b), a 
veteran is entitled to service connection for a disease 
that was present in service unless the disease was noted 
in an examination report at the time of entrance into 
service, or unless clear and unmistakable evidence shows 
that the veteran contracted the disease prior to service 
and that the disease was not aggravated by service.  When 
a veteran is entitled to the presumption of soundness, the 
Government bears the burden of proof to rebut the 
presumption of sound condition upon induction, i.e., to 
show that the veteran incurred the disease or injury in 
question prior to service and that the disease or injury 
was not aggravated by service. 

In this regard, it should be noted that no congenital or 
developmental defect of the feet or lower extremities was 
noted on the examination report at the time of the 
veteran's enlistment into service.  Therefore, he is 
entitled to the presumption of soundness with respect to 
his feet.  38 C.F.R. § 3.304. 

In this case, the veteran has stated that he was born with 
flat feet, and the VA examiner has assigned a medical 
diagnosis of congenital bilateral pes planus.  The 
veteran's statements that he was born with flat feet and 
had flat feet prior to service, and the examiner's 
diagnosis of congenital pes planus establish that the 
veteran's flat feet preexisted his military service.  The 
Board finds that this evidence is clear and convincing to 
rebut the presumption of soundness.  

Since the veteran's pes planus pre-existed his service, 
service connection cannot be granted on the basis that pes 
planus was incurred in service.  The Board further notes that 
VA regulations provide that congenital defects are not 
diseases or injuries within the meaning of applicable 
legislation governing award of service connection and awards 
of compensation benefits.  However, service connection may be 
granted for a congenital defect or disorder, such as pes 
planus, or a disorder that is present prior to service, if 
the disorder was aggravated in service.  VAOPGCPREC 82-90 
(1990).  Therefore, the Board must next consider whether the 
veteran's congenital pes planus was aggravated in service.  
38 C.F.R. § 3.306.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a).  Temporary 
or intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)). 

However, the evidence in this case overwhelmingly discloses 
that the veteran did not seek any medical treatment of flat 
feet post-service, and in fact, did not have any 
symptomatology of a foot disorder until recently, when more 
than thirty years had elapsed after the veteran's service 
discharge.  The evidence discloses that the veteran himself 
stated there was no increase in symptoms of his flat feet 
during service or following his service.  The veteran's 
statement that he did not seek medical treatment for flat 
feet at any time post-service, and the absence of any 
clinical evidence of diagnosis or treatment of flat feet 
prior to VA examination in March 1999 clearly establishes 
that, if the veteran had an increase in symptoms due to flat 
feet in service, that increase was only temporary, and there 
was no increase in the severity of the underlying pathology 
due to flat feet.  

Moreover, the conclusion that the veteran's flat feet did not 
permanently increase in severity during service is supported 
not only by the veteran's own statements and the compete lack 
of any medical treatment for pes planus post-service, but is 
also supported by the medical opinion of the VA examiner who 
conducted the March 1999 examination.  The March 1999 
examiner determined that current symptoms of foot 
fatigability were not due to pes planus, but were symptoms of 
a cardiovascular disorder.  The evidence establishes that the 
veteran does not have any current disability due to his 
congenital flat feet.  The medical evidence that the veteran 
does not have a current disability due to flat feet, together 
with the evidence that the veteran has not sought medical 
treatment for that disability since his service discharge 
more than 50 years ago places the preponderance of the 
evidence against a finding that pes planus was aggravated in 
service.  

The veteran was informed by the RO, in a May 1999 rating 
decision, that there was no evidence that flat feet had 
worsened in service.  In the May 1999 SOC, the veteran was 
provided with the laws and regulations regarding the criteria 
for service connection, including for service connection of 
pre-existing disorders, and the criteria for aggravation.  
The veteran was properly informed that the preponderance of 
the evidence was against the claim.  The veteran has not 
indicated that there is any other relevant evidence available 
or that any further development might change the outcome of 
the claim.  The claim for service connection for bilateral 
flat feet must be denied.  

2. Entitlement to service connection for malaria or 
hemorrhagic fever

On VA examination conducted in March 1999, the veteran 
reported that he had suffered hemorrhagic fever while in 
service, and had also incurred malaria.  He reported that he 
had suffered recurrences of malaria in 1958 and in 1962, but 
had not been treated since.  He reported that he had no 
residual disability due to either malaria or hemorrhagic 
fever.  The examiner specifically noted that the veteran was 
not currently anemic, had no hepatosplenomegaly, normal skin 
with no evidence of petechiae or hemorrhage, and there was no 
evidence of malaria on laboratory examination of the blood.  
The examiner concluded that malaria and hemorrhagic fever 
incurred in service resolved without current residuals.

The preponderance of the evidence is against an award of 
service connection for malaria/hemorrhagic fever, as there is 
no current medical diagnosis of any disability due to either 
malaria or hemorrhagic fever, assuming, since the veteran's 
service medical records cannot be located, that he incurred 
those illnesses in service.  The laws authorizing veterans' 
benefits provide benefits only where there is current 
disability, as identified by a medical diagnosis.  In the 
absence of evidence of current medical findings of some 
disability due to malaria or hemorrhagic fever, service 
connection may not be granted for such disorders.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

3.  Claim for service connection for an eye disorder, to 
include presbyopia

VA examination conducted in March 1999 disclosed that the 
veteran had presbyopia.  Presbyopia is defined as refractive 
error, "a visual condition that becomes apparent especially 
in middle age and in which loss of elasticity of the lens of 
the eye causes defective accommodation and inability to focus 
sharply for near vision."  McNeely v. Principi, 3 Vet. App. 
357, 363-64 (1992).

The law concerning awards of service connection for 
congenital and developmental defects is dispositive in this 
case.  Refractive error is excluded, by regulation, from the 
definition of disease or injury for which veteran benefits 
are authorized if incurred or aggravated in service.  38 
C.F.R. §§ 3.303(c), 4.9.  Because refractive error which pre-
exists service or is incurred during service is not defined 
as a disease or injury, a decrease in corrected visual acuity 
during service which is due solely to refractive error 
usually does not fall within the statutory provisions 
authorizing benefits for disease or injury aggravated in 
service.  But see Browder v. Brown, 5 Vet. App. 268 (1993); 
Browder v. Derwinski, 1 Vet. App. 204 (1991) (indicating that 
VA must consider whether a refractive error diagnosed during 
service represented aggravation of a preexisting traumatic 
eye disability).  The veteran has not alleged that he 
incurred eye trauma or otherwise aggravated any existing 
refractive error in service.

As noted, 38 C.F.R. § 3.303(c) provides that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation governing the award of 
compensation benefits.  As such, regardless of the character 
or the quality of any evidence which the veteran could 
submit, a strictly developmental defect, such as refractive 
error, including presbyopia, cannot be recognized as a 
disability under the terms of the VA's Schedule for Rating 
Disabilities and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Winn 
v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. 
App. 439 (1992).  The validity of the exclusion in 38 C.F.R. 
§ 3.303(c) of congenital and development defects such as 
refractive error from the definition of disease or injury, at 
least as to preclusion of service connection for personality 
disorder, has been upheld.  Winn, 8 Vet. App. at 510.  
Service connection for refractive error must be denied.


ORDER

Entitlement to service connection for flat feet is denied.

Entitlement to service connection for malaria or hemorrhagic 
fever is denied.

Entitlement to service connection for presbyopia is denied.


REMAND

The veteran contends that he incurred PTSD and hearing loss 
in service, and contends that an eye disorder manifested by 
amblyopia or cataracts was incurred or aggravated in service.  
The evidence of record reflects that the veteran has 
manifested symptoms of a psychiatric disorder, as yet 
undiagnosed, for several years, and also has symptoms of a 
memory disorder, possibly early dementia, for which 
evaluation is required.  The VA examiner did not discuss the 
private clinical records reflecting the veteran's previous 
psychiatric symptoms, and those clinical records appear to 
have been associated with the claims file following the VA 
examination.  There is no evidence that the veteran has been 
afforded examination of the manifestations of memory loss.  
Under these circumstances, and in light of the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (to be 
codified at 38 U.S.C. § 5103A) during the pendency of this 
appeal, it is the Board's opinion that further factual 
development of the veteran's claim of entitlement to service 
connection for PTSD, including development of stressor 
information, is required.  

The Board also notes that the veteran's March 1999 VA 
examination disclosed hearing loss.  The examiner noted that 
the veteran's service medical records reflected normal 
hearing on separation examination.  However, given the 
enactment of the VCAA during the pendency of this claim, the 
Board finds that further factual development is required, to 
include obtaining a medical opinion as to the likelihood that 
the veteran's hearing loss is etiologically related to his 
service. 

The veteran also contends that he incurred or aggravated 
amblyopia in service, and that he has cataracts as the result 
of service.  Further factual development of these claims, 
including medical opinion as to the onset of amblyopia and an 
opinion as to whether such disorder was aggravated in 
service, is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran for 
sufficient information to identify the 
dates and sources of all VA or private 
treatment of PTSD, hearing loss, and 
vision, to include amblyopia or 
cataracts, including identification of 
providers who treated him proximate to 
service.  After securing any necessary 
release, the RO should assist the veteran 
in requesting copies of such records as 
contemplated under the VCAA.

2.  The RO should request the veteran's 
service personnel records, or any other 
available service record, from the 
National Personnel Records Center.  If no 
additional records regarding the 
veteran's service in Korea are available, 
the RO should attempt to obtain such 
records from the service department or 
any other alternative source.  

3.  The veteran should be offered the 
opportunity to identify or obtain records 
of any employment medical examinations, 
insurance examinations, or the like which 
might contain evidence concerning the 
claimed disorders.  

4.  The RO should request the veteran to 
provide a comprehensive, detailed 
statement of any information he is able 
to recall regarding the occurrence of 
stressors, including dates, locations, 
and identification of the unit he was 
associated with, names of individuals 
involved, and any other information that 
may assist in verifying that the events 
described occurred.  The veteran should 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressors and that absent 
specificity an adequate search for 
verifying information cannot be 
conducted.

5.  Whether or not the veteran responds 
to the request for information regarding 
claimed stressors, the RO should review 
the file and prepare a summary of all the 
claimed stressors, including those 
described at the time of a March 1999 VA 
examination.  This summary, a copy of the 
veteran's DD 214, and all associated 
service documents should be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150-
3197, and request that the USASCRUR 
attempt to verify the veteran's account 
that the 82nd Automatic Weapons Battalion 
was attached to the 2nd Infantry, and 
that those units were involved in combat 
at Pork Chop Hill in Korea while the 
veteran was assigned to that unit, as 
well as any additional information that 
might corroborate the veteran's claims of 
participation in combat and his claimed 
stressors.

6.  The RO must prepare a report 
detailing the nature of any stressor 
which it has determined is established by 
the record. If no stressor has been 
verified, the RO should so state in its 
report. This report is then to be added 
to the claims folder.
 
7.  The veteran should be afforded VA 
psychiatric examination to determine 
whether he has a psychiatric disorder, to 
include PTSD, as a result of service.  
The claims folder must be provided to and 
reviewed by the examiner(s).  Any 
examination or additional evaluation 
required should be conducted prior to the 
examiner's final report.  Based on 
examination findings, review of the 
historical evidence, including the 
private clinical evidence associated with 
the claims file, and medical principles, 
the examiner(s) should provide a medical 
opinion, with rationale, as to whether 
the veteran has a psychiatric disorder, 
to include PTSD, and, if so, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or more) that the 
veteran has a psychiatric disorder that 
is etiologically related to his service.

8.  The veteran should be afforded VA 
audiological and/or otolaryngology 
examination as necessary to determine the 
etiology of a current hearing loss 
disorder.  The claims folder must be 
provided to and reviewed by the 
examiner(s).  Any examination or 
additional evaluation required should be 
conducted prior to the examiner's final 
report.  Based on examination findings, 
review of the historical evidence, 
including specific history of noise 
exposure prior to, during, and following 
service, and medical principles, the 
examiner(s) should provide a medical 
opinion, with rationale, as to whether it 
is at least as likely as not (50 percent 
likelihood or more) that the veteran has 
a hearing loss disorder that is 
etiologically related to his service.

9.  The veteran should be afforded VA 
examination of the eyes to determine 
whether he has an eye disorder that was 
incurred or aggravated in service.  The 
claims folder must be provided to and 
reviewed by the examiner(s).  Any 
examination or additional evaluation 
required should be conducted prior to the 
examiner's final report.  Based on 
examination findings, review of the 
historical evidence, and medical 
principles, the examiner(s) should 
provide a medical opinion as to the onset 
of amblyopia, including whether it was 
present prior to the veteran's induction 
into his first period of service.  The 
examiner should provide an opinion, with 
rationale, as to whether it is at least 
as likely as not (50 percent likelihood 
or more) that the veteran incurred or 
aggravated amblyopia in service, and 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or more) that the 
veteran's cataracts are etiologically 
related to his service.

10.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

11.  The RO should readjudicate the 
claims for service connection.  If any 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case, and 
provide an opportunity for the veteran 
and his representative to respond before 
the case is returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  





		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 



